Citation Nr: 0843139	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  98-06 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1984 to August 
1987 and from November 1990 to June 1991.    


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 1997 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.  The Board notes that during the appeal process the 
claims folder was transferred to the Denver, Colorado RO.

This matter was previously before the Board in July 2001 and 
was remanded for further development.  After completing the 
requested development to the extent possible, a January 2008 
supplemental statement of the case denied the claim, which 
was then returned to the Board for further appellate 
consideration.  As the agency of original jurisdiction (AOJ) 
has made multiple efforts, that will be discussed below, to 
obtain the veteran's service treatment records and verify his 
alleged stressors, the Board finds that the there has been 
substantial compliance with its July 2001 remand and will 
proceed to adjudicate the appeal.  See Dyment v. West, 13 
Vet. App. 141 (1999) (noting that a remand is not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board also notes that a Letter from J.J.K., case manager, 
dated in February 2007, indicates that the veteran cannot 
maintain full-time gainful employment.  The Board construes 
this evidence as raising an informal claim for entitlement to 
a total disability rating based on individual unemployability 
(TDIU) due to service-connected disability.  As the RO has 
not yet adjudicated this issue, it is not properly before the 
Board.  As such, this matter is referred to the RO for 
appropriate action.

As a final preliminary matter, the Board notes a Pre-
certification Review form completed by the veteran's 
representative, dated in March 2008, indicates that the 
veteran requested a Travel Board hearing.  A memorandum from 
the veteran's representative, dated in October 2008, reflects 
that the entry made on the Pre-certification Review form was 
an error, and requested that the Board proceed with the 
adjudication of the case.  In light of this, the Board 
considers the hearing request to be withdrawn and it will 
proceed to adjudicate this appeal.




FINDINGS OF FACT

1.  In an unappealed March 1995 rating decision (veteran was 
notified on March 21, 1995), the RO denied the veteran's 
original claim of entitlement to service connection for PTSD 
on the bases of no current diagnosis of PTSD and no 
corroboration of alleged in-service stressors.

2.  Evidence submitted subsequent to the March 1995 rating 
decision is not cumulative or redundant, and bears directly 
and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran served in Operation Desert Shield/Desert 
Storm, but the competent evidence of record does not 
demonstrate that he engaged in combat with the enemy.

4.  While competent medical evidence of record contains a 
diagnosis of PTSD linked to alleged in-service stressors 
identified by the noncombat veteran, the probative evidence 
of record fails to independently corroborate the alleged 
stressors to which a diagnosis of PTSD has been linked.


CONCLUSIONS OF LAW

1.  The RO's March 1995 rating decision is final as to the 
claim of service connection for PTSD.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R.  
§ 3.156(a) (as in effect prior to August 29, 2001).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, 
the Secretary must look at the bases for the denial in the 
prior decision and to respond by providing the appellant with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

Inasmuch as the decision herein reopens the claim for service 
connection for PTSD, further development with regard to VA's 
duty to notify and assist would serve no useful purpose.  A 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991).  In this regard, as the determination to 
reopen this appeal constitutes a full grant of that portion 
of the claim, there is no reason to belabor the impact of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), on this matter, as 
any error in notice timing and content is harmless.  

With regard to the reopened claim for service connection, 
upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A.  
§ 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present case, VA issued VCAA notice letters to the 
veteran dated in August 2001, March 2006, June 2006, November 
2006, and January 2007.  The letters informed the veteran of 
what evidence was required to substantiate his claim for 
service connection and of his and VA's respective duties for 
obtaining evidence.  The March 2006 and November 2006 also 
informed the veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because VCAA notice in this case was not completed 
prior to the initial AOJ adjudication denying the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the claim was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  The content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  
After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case was provided to the 
veteran in January 2008.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA timing defect may be 
cured by the issuance of fully compliant notification 
followed by a re-adjudication of the claim).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to him.

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of post-
service private and VA treatment and examination.  The 
veteran's records from the Social Security Administration 
(SSA) are also associated with the claims file.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

The Board notes that the veteran's service treatment records 
from his period of active service from November 1990 to June 
1991 are presumed lost or destroyed and are unavailable for 
review.  See VA Memorandum, dated in January 2008 (regarding 
the unavailability of the veteran's service treatment records 
and detailing the efforts made to obtain them).  The Board 
finds that reasonable efforts have been made to associate the 
veteran's active duty service treatment records from his 
second period of active service with the claims file.  The 
Board remand, dated in July 2001, instructed the RO to obtain 
the veteran's service treatment records for his second period 
of service (from November 1990 to June 1991).  In this 
regard, a response to a request for the veteran's service 
treatment records, dated in August 2001, indicates that the 
record needed to respond had not year been retired to code 13 
and that the request was forwarded to code 11 for a reply.  
In April 2004, a response (from code 11) reflects that 
"DPRIS is negative for images for this veteran."  A letter, 
dated in December 2004, was sent to the veteran that advised 
him that attempts were still being made to obtain his service 
treatment records from 1990 to 1991 and that he should submit 
any such records in his possession.  This letter was returned 
to the Detroit RO later that month.  A response, dated in 
December 2006, indicates that there were no Army service 
treatment records at code 13.  The veteran's service 
treatment records were also requested from the National 
Personnel Records Center (NPRC).  The record reflects that 
service treatment records were received in January 2007, but 
a review of these records reveals no service treatment 
records for the period from November 1990 to June 1991.  A 
letter was sent to the veteran, dated in October 2007, 
advising him of alternative sources for service treatment 
records and a NA Form 13042 was also included.  Although this 
letter was sent to the last know address on file with VA, it 
was returned and the envelope noted that it was not 
deliverable as addressed and it was not available to be 
forwarded.  

Regarding the veteran's address, the record reflects that 
after a December 2004 letter to the veteran was returned to 
VA, a VA employee contacted the Detroit Vet Center in an 
attempt to obtain the veteran's correct address.  See VA Form 
119, Report of Contact, dated January 27, 2005.  However, the 
Vet Center employee had no idea where the veteran was 
residing.  Id.; see also VA Form 119, dated January 28, 2005 
(indicating no current address found).  A statement from the 
veteran's representative, dated in June 2006, reflects that 
the veteran's address had changed to one in the state of 
Colorado.  This Colorado confirmed by the veteran's 
representative as noted in a Report of Contact, dated in 
January 2007.  The Board also notes that the veteran 
submitted an Appeal Process Election form, which was received 
by VA in July 2007 and signed and dated by the veteran in 
April 2007.  A letter, dated in January 2008, advised the 
veteran that a negative reply was received from the agency 
responsible for his service treatment records and it again 
asked him to submit any service treatment records in his 
possession to VA.  Other documents of record reflect that the 
Samaritan House was contacted in October 2007, but they did 
not have the veteran on the roster there.  It was further 
indicated that there was no forwarding address for the 
veteran.  The Board also notes that the January 2008 
supplemental statement of the case (SSOC) was sent to the 
veteran's Colorado address, but it was returned as not 
delivered.  The letter accompanying the January 2008 SSOC 
reflects that a copy of this document was provided to the 
veteran's representative.  The record also reflects that the 
veteran's representative has submitted argument in response 
to this SSOC on behalf of the veteran.  See Appellant's Post-
Remand Brief, dated in July 2008.  

It is noted that the burden lies on the veteran to cooperate 
with VA.  While VA has a statutory duty to assist the veteran 
in developing evidence pertinent to a claim, the veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  In light of the 
efforts outlined above regarding attempts to obtain the 
veteran's service treatment records for his second period of 
active duty and his address, the Board finds that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  See Soyini, 1 Vet. App. at 
546.  Thus, the appellant has not been prejudiced by this 
decision on the merits.

Additionally, the Board finds that the AOJ substantially 
complied with it July 2001 Remand directives as it scheduled 
the veteran for additional psychiatric evaluation.  Although 
a letter was sent to the veteran's last address of record 
informing him of such examination, the record reflects that 
he failed to report to VA examinations in October 2007.

Nevertheless, the Board concludes additional VA psychiatric 
examination is not needed in this case because the only 
evidence indicating the veteran experienced his stressor 
events, i.e., "suffered an event, injury or disease in 
service," is his own lay statements, as will be discussed 
below.  Such evidence is insufficient to trigger VA's duty to 
provide an examination.  The Court has held, in circumstances 
similar to this, where the supporting evidence of record 
consists only of a lay statement, that VA is not obligated, 
pursuant to 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms"); see also Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (holding that 3.159(c)(4)(i) is not in conflict with  
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to  
§ 5103A(d)).  The reason that the claim fails, as discussed 
below, is for not satisfying the combat presumption and lack 
of credible supporting evidence that the claimed in-service 
stressor occurred.  There is no reasonable possibility that a 
medical examination and opinion would aid in substantiating 
the veteran's claim since it could not provide evidence of a 
past event.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Discussion

1.  New and material- PTSD
Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R.  
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R.  
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f). 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  In a rating action 
dated in March 1995, the RO denied service connection for 
PTSD.  In the Statement of the Case issued in May 1997, the 
RO noted that a claim for service connection for PTSD had 
been previously denied, and it determined that claim could 
not be granted.  An October 1999 SSOC appears to have 
addressed the claim on the merits.  Additionally, even though 
the most recent SSOC issued in January 2008 indicated that no 
new and material evidence had been received to reopen the 
claim, the RO appears to have again addressed the issue on 
the merits as it discussed the veteran's diagnoses and that 
the veteran's claimed stressors had not been corroborated. 

Even so, the question of whether new and material evidence 
has been received to reopen each claim must be addressed in 
the first instance by the Board because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
If the Board finds that no such evidence has been offered, 
this is where the Board's analysis must end; hence, what the 
RO may have determined in this regard is irrelevant. 
 Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The 
Board has characterized the claim accordingly.  

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefines the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
petition to reopen his claim for entitlement to service 
connection for PTSD was received in October 1996.  As such, 
the "old" provision is for application in this case and is 
set forth below.  

Under 38 C.F.R. § 3.156(a) (1996), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (1996).  New evidence is 
sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's disability, even where it may not convince the 
Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).
 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that the term "factual 
basis" is defined as the veteran's underlying disease or 
injury, rather than as symptoms of that disease or injury.  
Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  
Claims based on distinctly diagnosed diseases or injuries 
must be considered as separate and distinct claims.  Id. at 
1335.

Analysis

Historically, a March 1995 rating decision denied the 
veteran's claim seeking service connection for PTSD based on 
a finding of no current diagnosis of PTSD and no 
corroboration of alleged in-service stressors.  Notice of the 
March 1995 determination was provided to appellant by a 
letter dated March 21, 1995.  The appellant did not perfect 
an appeal of this decision, and it became final.  38 U.S.C.A. 
§ 7105.  The Board notes that the claim denied in March 1995 
and the current claim to reopen are based on the same factual 
basis as they are both claims involving the mental disorder 
PTSD.  See Boggs, 520 F.3d at 1334-35.

The evidence of record at the time of the previous final 
denial, in March 1995, included the veteran's service 
treatment records from his period of active service from 
August 1984 to August 1987.  As noted above, in March 1995, 
the veteran's service treatment records for his period of 
active service from November 1990 to June 1991 were not 
available.  A report of VA hospitalization from June 1994 to 
August 1994 reflects that the veteran was admitted for 
symptoms to include flashbacks with loss of weight, poor 
sleep, nightmare, and change of attitude.  Mental status 
examination revealed evidence of auditory hallucinations.  
The Axis I diagnosis was psychosis, not otherwise specified, 
rule out PTSD.  A report of VA examination, conducted in 
February 1995, reflects an Axis I diagnosis of psychosis, not 
otherwise specified.  Regarding PTSD, the VA examiner noted 
that the there did not appear to be "the basic criteria of 
the stressful combat experience and indeed, perhaps no combat 
experience at all."  It was further noted that the veteran's 
description of experiencing bombs striking "enemy ammo 
dumps" did not appear to be credible to the VA examiner at 
that time.

The evidence added to the record subsequent to the last final 
denial, in March 1995, includes a report of VA mental 
disorder examination, dated in September 1998.  This 
examination report reflects an Axis I diagnosis of PTSD.  See 
also VA Progress Note, dated in May 1997 (noting a diagnosis 
of the number 309.81, the International Classification of 
Diseases numerical code for PTSD used by the DSM-IV).  Also 
added to the record was a PTSD questionnaire completed by the 
veteran and received by VA in August 2001.

The Board finds that the additional medical and lay evidence, 
when considered in conjunction with the record as a whole, is 
not cumulative and redundant, and was not of record at the 
time of the prior final denial in March 1995.  Thus, it is 
new.  The Board also notes that the record now contains 
medical evidence of a current diagnosis of PTSD.  See, e.g., 
September 1998 VA examination report.  See also McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the 
requirement of having a current disability is met "when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim").  Medical evidence of a current diagnosis of 
PTSD bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim as the record did not contain evidence of a current 
disability at the time of the last prior final denial in 
March 1995.  The Board notes that the credibility of the 
newly submitted evidence is presumed in determining whether 
or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 
510 (1992).  Thus, as this element of a service connection 
claim is now established, the Board must consider this, and 
other evidence added to the record since the last final 
denial, to fairly decide the claim.  See 38 C.F.R. § 3.156(a) 
(2007); see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(noting that in the absence of proof of a present disability, 
there can be no valid claim for service connection).  
Accordingly, the additional evidence is also material.  

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for PTSD, the 
claim is reopened, and the appeal is allowed to this extent.

2.  Merits- Service connection for PTSD

Having reopened the veteran's claim, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for PTSD may be granted on the merits, de 
novo.  
Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R.  
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R.  
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f) 
(2008). 

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. §1154(b); 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).


In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

Analysis

The veteran contends that he is entitled to service 
connection for PTSD as a result of his experiences while 
serving in support of Operation Desert Shield/Desert Storm.  
The veteran reported that he was attached to the 641st 
detachment regarding water purification.  See PTSD 
Questionnaire received in August 2001.  The veteran reported 
seeing a couple of "dog fights" and that he came up on an 
Iraqi with a knife.  Id.  The veteran further reported that 
he thought there were some shoot outs that made night look 
like day and that he provided protection for water units.  
Id.  During the September 1998 VA examination, the veteran 
reported that his base camp was regularly bombed.  At that VA 
examination, the veteran also noted seeing people bury dead 
Iraqi bodies and seeing other dead bodies.  The Board notes 
that the veteran is not claiming that his PTSD was incurred 
or aggravated by his first period of active service from 
August 1984 to August 1987.  As such, the discussion below 
will not focus on that period of active service.

For the reasons that follow, the Board concludes that service 
connection is not warranted.

Due to the unavailability of the veteran's service treatment 
records as noted above, the means to demonstrate in-service 
corroboration of the veteran's alleged stressors has been 
limited.  However, this fact, in and of itself, does not 
preclude a grant of service connection here.  Indeed, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Alternate sources of evidence may be utilized to establish 
service incurrence.  Moreover, because the veteran's service 
records are presumed to be unavailable, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (stating 
that the Board has a heightened duty in a case where the 
service medical records are presumed destroyed).

While the veteran's DD Form 214 confirms that he served in 
Operation Desert Shield/Desert Storm and in southwest Asia 
from December 1990 to May 1991, a review of the official 
military documentation contained in his claims file is 
unremarkable for evidence suggesting he affirmatively engaged 
in combat activity against enemy forces, as contemplated by 
VA regulations.  His DD Form 214 does not reflect that he 
received any decorations or medals indicative of involvement 
in combat.  The DD Form 214 further indicates that the 
veteran's military occupational specialty (MOS) during his 
period of service from November 1990 to June 1991 was a water 
treatment specialist (77W10) and infantryman (11B10).  The DD 
Form 214 also reflects that the veteran received a rifle M-16 
expert badge and hand grenade marksman badge.  The veteran's 
service personnel records confirm that veteran's overseas 
service in southwest Asia and his MOSs as previously noted.  
The service personnel records also indicate that the veteran 
was stationed with the HHD (Headquarters and Headquarters 
Detachment) 1st Bde (Brigade) 70th Division.  Additionally, 
the veteran's service personnel records do not reflect that 
he was assigned to temporary duty with a combat unit or was 
dispatched to the field during his tour of duty in Operation 
Desert Shield/Desert Storm, and there is also no indication 
that the veteran was detached from his primary assignment and 
sent into the field with another unit on temporary duty.  

The law is clear that uncorroborated allegations of proximity 
to a combat area, without more, are insufficient to establish 
combat service.  VA's Office of General Counsel has defined 
the phrase "engaged in combat with the enemy" to mean that 
the veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99.  The fact that the 
veteran served in or near a "combat zone" does not 
necessarily mean that he himself engaged in combat against 
the enemy.  Id.  Moreover, a general statement in service 
personnel records that he participated in a particular 
operation or campaign would not, alone, establish that he had 
combat service because the terms "operation" and "campaign" 
encompass combat and non-combat activities.  Id.  Whether or 
not a veteran "engaged in combat with the enemy" must be 
determined through recognized citations or other official 
records.  No single item of evidence is dispositive, and VA 
must assess the credibility, probative value, and relative 
weight of each item.  Id.  The veteran's assertions of combat 
service are not ignored, but are evaluated along with other 
evidence.  Id.  However, again, the veteran's mere assertion 
of combat service, alone, is insufficient to establish this 
fact.  VAOPGCPREC 12-99; Zarycki v. Brown, 6 Vet. App. 91 
(1993) (finding that the mere presence in a combat zone is 
not sufficient to establish combat service).  Consequently, 
here, the evidentiary presumption of 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(f) does not apply as the evidence of 
record does not establish that the veteran engaged in combat 
with the enemy.  See VAOPGCPREC 12-99.  Therefore, any 
alleged stressors in service must be independently verified, 
i.e., corroborated by objective credible supporting evidence.  

The veteran has been repeatedly asked for more information 
regarding his PTSD claim via duty to assist/VCAA notice 
letters dated in September 1997, August 2001, June 2006, 
November 2006, and January 2007.  Initially, the veteran was 
sent a letter, dated in September 1997, listing "PTSD:  
Questionnaire" as an enclosure.  The record does not reflect 
that the veteran returned this form.  The veteran submitted, 
along with his substantive appeal, a psychological evaluation 
from M.B.W., Ph.D., dated in 1996.  This psychological 
evaluation report reflects that the veteran reported cutting 
the throat of an Iraqi soldier, witnessing a night bombing at 
the water camp, and firing his weapon at enemy soldiers.  The 
veteran submitted a PTSD Questionnaire, received by VA in 
August 2001, in which he claimed stressors that included 
seeing "dog fights," coming up on an Iraqi with a knife, 
witnessing heavy firing of weapons, and guarding water 
supplies.  It is noted that the veteran did not provide any 
dates, timeframes, or locations for the above alleged 
stressors (other than that these stressors were during the 
Persian Gulf War).  

The record reflects that these various stressors were entered 
into PIES for verification by JSRRC (JSRRC) (formerly the 
U.S. Armed Services Center for Unit Records Research (CURR)).  
A response, which was not dated, reflects that JSRRC was not 
no able to verify the veteran's alleged stressor that he 
personally cut the throat of an Iraqi soldier who sneaked 
into his camp one night.  It was noted that if the veteran 
could provide the name and country of the camp, then maybe 
further research could be performed regarding this incident.  
As a result of JSRRC's response, a letter was sent to the 
veteran, dated in June 2006, asking the veteran to provide 
the name of the camp and the country were he was at the time 
of the alleged incident.  Another letter to the veteran, 
dated in November 2006, again asked the veteran to provide 
additional information regarding his alleged stressors and 
advised the veteran to send verification that he engaged in 
combat.  See also VCAA Letter to veteran, dated in January 
2007.   The record does not reflect that the veteran 
responded to VA's request for additional information 
regarding his alleged stressor(s).  Further, as noted above, 
the record also indicates that the veteran was scheduled for 
VA mental disorders examinations.  However, the record 
reflects that the veteran failed to report for scheduled VA 
examinations.  

It is noted that VA will undertake unit record searches to 
assist in developing claims for PTSD.  In order to perform 
unit record searches, the VA Adjudication Manual requires 
that the claimant provide:  a) a stressor that can be 
documented, b) the location where the incident took place, c) 
the approximate date (within a two-month period) of the 
incident, and d) the unit of assignment at the time the 
stressful event occurred.  See M21-1MR, Part IV, Subpart ii,  
I.D.14.d.  The Board notes that this requirement is 
applicable to all PTSD claims where unit records must be 
searched to find credible supporting evidence of the 
stressors.  The record indicates that the veteran has been 
repeatedly asked to submit information or evidence in support 
of his claim for service connection for PTSD and he has not 
supplemented the record.  The Board must emphasize that the 
requirements above are the minimum requirements to perform a 
search.  See id.  The veteran has not provided approximate 
dates or locations regarding his alleged stressful events.  
Without additional information regarding the location or time 
frame of an alleged in-service stressor (particularly, the 
incident involving a knife and an Iraqi soldier), the Board 
finds that the information provided was not specific enough 
to warrant submission of a second request to JSRRC for an 
additional search.  See Wood, 1 Vet. App. at 193 (noting that 
while VA has a statutory duty to assist the veteran in 
developing evidence pertinent to a claim, the veteran also 
has a duty to assist and cooperate with VA in developing 
evidence and that the duty to assist is not a one-way 
street).


The record, at this point, reflects stressors that are not 
corroborated by credible supporting evidence of record.  See 
also Appellant's Post-Remand Brief, dated in July 2008 
(acknowledging that the veteran was not awarded any combat 
citations).  Without the combat presumption, there is 
insufficient evidence to support this claim.  See Dizoglio, 9 
Vet. App. at 166.  Therefore, in the absence of any evidence 
to the contrary, the Board concludes that that there is no 
independent evidence to corroborate the veteran's statements 
as to the occurrence of his claimed in-service stressor(s). 

With respect to a current PTSD diagnosis, the record reflects 
that the veteran has been diagnosed with PTSD.  See 
Psychological evaluation report from M.W., Ph.D, dated in 
1996; see also Therapy Summary by H.S., Ph.D, dated in June 
1997; June 1997 VA Progress Note; Report of September 1998 VA 
examination.  The Board also acknowledges a VA mental health 
intake and assessment report, dated in June 2006, indicating 
that the veteran experienced or witnessed an event that 
involved actual or threatened death or serious injury.  
However, the veteran's reported in-service stressors noted in 
this 2006 VA report have not been corroborated by independent 
evidence of record.  The Board acknowledges that the 
psychological evaluation report from M.W., the Therapy 
Summary by H.S., and the Report of September 1998 VA 
examination all based their diagnoses of PTSD on alleged in-
service stressors as reported by the veteran.  Despite the 
above medical evidence relating the veteran's PTSD to 
service, the Board finds that these diagnoses cannot be 
relied upon because they were based on stressors that were 
not supported by credible evidence of record.  The Board 
reiterates that the veteran's diagnoses of PTSD were based on 
an unconfirmed history as reported by him, which the Board is 
not bound to blindly accept.  See Swann v. Brown, 5 Vet. App. 
229, 232-33 (1993) (noting that where a veteran's alleged 
stressors are uncorroborated, the Board is not required to 
accept a recent diagnosis of PTSD as being the result of the 
veteran's service); see also Moreau v. Brown, 9 Vet. App. 
389, 395-96 (1996) (interpreting § 3.304(f) as precluding use 
of medical opinion based on post-service examination of 
veteran as credible evidence to help establish "actual" 
occurrence of in-service stressor).  The question of whether 
he was exposed to a stressor in service is a factual 
determination, and VA adjudicators are not bound to accept 
uncorroborated accounts of stressors or medical opinions 
based upon such accounts.  Wood, 1 Vet. App. at 193; Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board does 
not find the veteran's reported history of his alleged in-
service stressors, as recorded in the medical reports above, 
to be credible as such was corroborated by independent 
evidence of record.  As such, the Board does not accept the 
statements and opinion offered in medical records referenced 
in this paragraph and finds such evidence to hold no 
probative value.  In sum, whether the evidence establishes 
the occurrence of stressors is a question of fact for VA 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question for medical professionals.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997).

In conclusion, the Board finds that the competent evidence of 
record fails to establish that the veteran has PTSD that is 
related to his active military service.  In the absence of 
credible supporting evidence of an in-service stressor, the 
Board finds there is no basis for granting service connection 
for PTSD.  As such, the negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  The Board has considered the doctrine 
of giving the benefit of the doubt to the veteran, under 38 
U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2008), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for PTSD.






	(CONTINUED ON NEXT PAGE)




ORDER

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for PTSD, the 
claim is reopened, and the appeal is allowed to this extent.

Entitlement to service connection for PTSD is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


